CAUSE NO. 73657

THE STATE OF TEXAS                                      300th District Court
                                                                                    FILED IN
vs                                                      of                   14th COURT OF APPEALS
Elizabeth Gardner                                       Brazoria County, Texas HOUSTON, TEXAS
                                                                           12/11/2015 10:33:20 AM
                                 NOTICE OF ASSIGNMENT ON APPEAL             CHRISTOPHER A. PRINE
                                                                                    Clerk
         ON THE 10th day of November, 2015, the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, Fourteenth Judicial District.

Date of Judgment or Other Order Appealed From: 11/10/15

Date of Sentencing: 11/10/15

Name of Trial Court Judge:          K. Randall Hufstetler

Name of Court Reporter:            Renee Rape

Name and Address of Defense Attorney on Appeal:
                           Elizabeth Gardner, Pro Se
                           9001 Airport Blvd., Suite 201
                           Houston, Texas 77061

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            No

Motion for New Trial Filed? No

Appeal Bond: No               Date N/A

Offense and Punishment: ASSAULT PUBLIC SERVANT; FOUR (4) YEARS TDCJ-ID
(SUSPENDED, PLACED ON COMMUNITY SUPERVISION)

                                                  RHONDA BARCHAK, District Clerk

                                                  By /S/ Kathleen McDougald, Deputy



Appeal Notice of Assignment
                                                    12410




                                                      NO. 73657

           STATE OF TEXAS                                      § IN THE DISTRICT COURT
                                                               §
           vs.                                                 § 300• JUDICIAL DISTRICT
                                                               §
           ELIZABETH GARDNER                                   § BRAZORIA COUNTY, TEXAS


                                               NOTICE OF APPEAL

           TO THE HONORABLE JUDGE OF SAID COURT:

                    Now comes Elizabeth Gardner, Defendant in the above styled and numbered cause, and

           gives this written notice of appeal to the Court of Appeals of the State of Texas from the

           judgment of conviction and sentence herein rendered against Elizabeth Gardner.

       t?G~rg®                                         Respectfully submitted,
 \I.J' ~) o'cloc"k__fr__M·
at~

     NO'J '2 20'5                                      The Morin Law Firm
   ~-      f=>-- ~___tcTexas
            11 ·
   ~...._- rt Bra zona o.,
                                                       118 W. Sealy
    ... of
 Cieri\ - District Courn_ _ _ _DEPUTY
             1,( ()'\                                  Alvin, Texas 77511
 BY~                                                   Tel: (281) 229-5883
                                                       Fax: (281) 596-7204




                                                       By:Phl~~~~
                                                            State Bar No. 046479
                                                            Attorney for Elizabeth Gardner


                                           CERTIFICATE OF SERVICE

                    This is to certifY that on November 12, 2015, a true and correct copy of the above and

           foregoing document was served on the District Attorney's Office, Brazoria County, by hand

           delivery.


                                                       Phillip J. Mo n